JUDGMENT
Restani, Judge:
This case, having been remanded to the Department of Commerce pursuant to Slip Op. 94-196 (Dec. 16, 1994); and
The Department of Commerce, having filed with the Court on March 17, 1995 its redetermination on remand; and
Action Electronics Company, Ltd., Proton Electronic Industrial Co., Ltd. and Tatung Company, having requested, with the consent of Zenith Electronics Corporation, affirmance of the aforesaid redetermination of remand;
Now, upon consideration of the above and all other papers and proceedings herein,
It is hereby ordered: that the remand determination of the Department of Commerce is sustained.